Citation Nr: 0118299	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  98-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left knee injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The appellant served on active duty for training in the 
National Guard from December 1, 1977 to February 3, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
that granted the appellant's application to reopen claims of 
service connection for residuals of left knee and left ankle 
disabilities and thereafter denied both claims on the basis 
that they were not well grounded.  The appellant perfected a 
timely appeal of this determination to the Board.

In a July 1997 decision, the Board denied service connection 
for left ankle and left knee disorders on the basis that the 
appellant's claims for these benefits were not well grounded.  
As noted above, in the March 1998 rating action the RO 
reopened both claims and thereafter denied them on a de novo 
basis.  Under the circumstances, the Board must initially 
determine whether the appellant presented new and material 
evidence sufficient to reopen his claims of service 
connection for these disabilities because doing so goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Accordingly, the Board has also 
recharacterized these issues as indicated on the title page.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a July 1997 decision, the Board denied the appellant's 
claims of entitlement to service connection for left ankle 
and left knee disabilities; the appellant was provided notice 
of the decision and of his appellate rights, but he did not 
file a Notice of Appeal, and the decision became final.

3.  Evidence added to the record since the July 1997 Board 
decision that denied the appellant's claim of service 
connection for left ankle and left knee disabilities is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

4.  The medical evidence indicates that the appellant's left 
ankle disability was first manifested in service.

5.  The medical evidence indicates that the appellant's left 
knee disability was first manifested in service.


CONCLUSIONS OF LAW

1.  The Board's July 1997 decision, which denied the 
appellant's claim of service connection for left ankle and 
left knee disabilities, is final.  38 U.S.C.A. §§ 5108, 7104, 
7266 (West 1991); 38 C.F.R. §§ 20.1100, 20.1105 (1997).

2.  Evidence received since the July 1997 Board decision is 
new and material; the claim of entitlement to service 
connection for left ankle disability is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Evidence received since the July 1997 Board decision is 
new and material; the claim of entitlement to service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

4.  With resolution of all reasonable doubt in his favor, the 
appellant's left ankle disability was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).

5.  With resolution of all reasonable doubt in his favor, the 
appellant's left knee disability was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the appellant 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  Moreover, as the RO has 
already considered these claims pursuant to the new 
legislation, there is no prejudice to the appellant in the 
Board likewise.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The Board will therefore proceed with the 
consideration of this case.  

I.  New and material evidence

In an unappealed July 1997 decision, the Board affirmed the 
RO's determination that the appellant's claims of service 
connection for left ankle and left knee disabilities were not 
well grounded under the law in effect at that time and denied 
entitlement on this basis.  In doing so, the Board explained 
that there was no medical evidence linking either of these 
disabilities to the appellant's military service.  The 
evidence of record at the time of the July 1997 Board 
decision included the service medical records, September and 
December 1995 VA examination reports, private medical records 
dated from October to March 1996; and statements of the 
appellant.

The service medical records show that the appellant was seen 
for complaints of several left lower extremity problems, 
including on January 10, 1978, for an injury he sustained to 
his left knee and ankle.  In September 1995, the appellant 
was afforded VA bone, joint and foot examinations, which were 
conducted on the same day by the same physician.  The 
appellant provided a history of running into and tripping 
over a steel pipe and injuring his left lower extremity.  He 
indicated that he had suffered from chronic left ankle and 
left knee pain and stiffness, which was worse in the latter 
joint, since that time.  The examination revealed that the 
appellant had no left knee or ankle instability and that he 
had full range of motion.  X-rays were interpreted as showing 
no significant pathology and the physician diagnosed the 
appellant as having a left knee injury, with residuals; and 
left ankle injury by history.  Based on the above medical 
evidence, in an October 1995 rating decision, the RO denied 
service connection on the bases that the evidence did not 
show that the appellant suffered from a current disability 
that was related to his military service.

When examined in December 1995, the appellant reiterated a 
history of having had chronic left knee problems, including 
popping and locking, since a 1978 in-service injury.  He also 
stated that he had pain, swelling, and partial locking of the 
left ankle.  The physician noted that the appellant had 
recently undergone left knee surgery but indicated that the 
disability remained productive of pain on motion, limitation 
of flexion and extension and minimal crepitus; no clinical 
findings relating to the appellant's left ankle were 
reported.  The diagnoses were torn medial meniscus of the 
left knee of indeterminate age, post-operative; and status 
post debridement with residual pain.  The physician did not 
offer an impression with respect to the appellant's left 
ankle condition.

Private medical records, dated from October 1995 to March 
1996, show that the appellant received treatment for a 
painful left knee and swollen left ankle.  These records 
reflect that the appellant reported injuring his left knee 
and ankle in 1978 during service.  The examiner diagnosed him 
as having internal derangement of the left knee and chronic 
sprain of the left ankle.  In addition, in November 1995, the 
appellant underwent left knee arthroscopy to treat the 
disability; the post-operative diagnosis was internal 
derangement of the left knee with torn medial meniscus.  
Finally, a March 1996 report shows that the appellant 
continued to suffer from left ankle and knee pain.  The 
examiner noted various clinical findings and recommended that 
the appellant seek further medical care and that he treat the 
disabilities with Relafen.  Finally, in numerous statements, 
the appellant repeatedly reported having chronic left ankle 
and knee problems since sustaining an injury during service.  

The appellant did not file a timely Notice of Appeal (NOA) to 
the denial of these claims and therefore the July 1997 Board 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7266.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), reviewing the history 
of 38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the July 
1997 Board decision includes an undated licensed practical 
nurse's statement, which the appellant submitted in November 
1997; private medical records and statements, dated from 
October 1995 to October 1997; a December 1997 VA examination 
report; and statements of the appellant.  

Of particular significance is the undated nurse's statement; 
when submitting it, the appellant indicated that she had 
known him since 1974.  The nurse reported that, to the best 
of her knowledge, the appellant had injured his left knee and 
forefoot during service, that she had seen him on occasion 
since that time, and that he is bothered by the left forefoot 
and chronic swelling and catching of the left knee.  The 
private medical records reflect further treatment for his 
left ankle and left knee disabilities.  

In addition, the Board finds the December 1997 VA examination 
report to be of even greater probative value.  During the VA 
examination, the appellant reiterated a history of having 
sustained a left ankle and knee injury in during service in 
1978 and of having chronic left ankle and knee problems since 
that time.  The examination revealed that his left knee was 
slightly enlarged and that he exhibited pain on motion of the 
joint.  There was crepitus with flexion and extension.  The 
physician also reported that the appellant's left ankle was 
swollen; the appellant indicated that it too worsened upon 
activity.  The pertinent diagnoses were serious injury to the 
left knee with medial and lateral meniscus injuries; post-
operative medial meniscectomy; continuous pain and limitation 
of motion of the left knee; and residuals of an injury to the 
left ankle with crepitus and frequent swelling with standing 
and walking.  With respect to the etiology of the 
disabilities, the physician opined that, because the 
appellant denied having sustained further injuries to either 
his left knee or his ankle, both disabilities had their onset 
during his period of service.

In addition, in statements, the appellant specifically 
indicated that he had been treated shortly subsequent to his 
discharge in 1978 for his left ankle and left knee problems 
by a Dr. A.L. Fajardo; however, he indicated that he 
attempted to obtain these records but was informed by Dr. 
Fajardo's office that they had been destroyed.  Thereafter, 
in an October 1997 statement, Dr. Fajardo confirmed that he 
no longer had any records relating to his treatment of the 
appellant because his chart had been destroyed.  He added 
that the appellant was seen in 1980 for an "unknown 
reason."

This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
appellant's claims of service connection for residuals of 
left ankle and left knee injuries, especially in light of the 
basis of the July 1997 Board decision.  Having determined 
that new and material evidence has been added to the record, 
the appellant's claim of service connection for these 
conditions are reopened.  

II.  Service connection

Having reopened the previously and finally denied claim for 
service connection for left ankle and left knee disabilities, 
the Board turns to a de novo review of the record and 
consideration of the claims on the merits.  Manio, supra.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2000).  "Active, 
military, naval, or air service" constitutes active duty, 
any period of active duty for training during which the 
claimant was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the claimant was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the medical evidence shows that the appellant 
currently suffers from both left ankle and knee disabilities.  
Moreover, a VA physician has opined that both of these 
disabilities were related to an in-service 1978 injury, which 
is consistent with that noted in the service medical records.  
In addition, a nurse has indicated that the problems have 
been chronic since his in-service injury.  Further, the Board 
notes that the appellant is competent to report that he began 
suffering from chronic left ankle and knee problems during 
his period of service and that these symptoms have been 
chronic and recurrent since that time.  In light of the 
foregoing, the absence of any contradictory medical evidence, 
and with resolution of all reasonable doubt in the 
appellant's favor, the Board concludes that service 
connection for residuals of left ankle and left knee injuries 
is warranted.


ORDER

New and material evidence having been submitted, the 
application to reopen claims of entitlement to service 
connection for residuals of left ankle and left knee injuries 
is granted.

Service connection for residuals of left ankle and left knee 
injuries is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

